MEMORANDUM**
Petitioners Yuman Beltran Lopez-Cancinos (“Yuman”) and Yocari Selenita Castiño de Lopez (“Yocari”) (collectively, “Petitioners”), husband and wife, petition for review of the decision of the Board of Immigration Appeals ■ (“Board”) affirming the Immigration Judge’s (“IJ”) denial of their claims. Specifically, Yuman appeals the denial of his claims for asylum, withholding of removal, protection under the Convention Against Torture (“CAT”), and voluntary departure. Yocari appeals the denial of her asylum claim. We affirm.
The Court is without jurisdiction to review the denial of Yuman’s claims for asylum and voluntary departure because the petition for review raises no cognizable constitutional claims or questions of law. 8 U.S.C. § 1252(a)(2)(D); Ramadan v. Gonzales, 427 F.3d 1218, 1221 (9th Cir. 2005).
Turning to the remaining claims, we review the rejection of Yuman’s withholding of removal and CAT claim and Yocari’s asylum claim under the substantial evidence standard, and must affirm even.if it is possible to draw differing conclusions from the evidence. Pedro-Mateo v. I.N.S., 224 F.3d 1147,1150 (9th Cir.2000).
*723In light of the detailed country reports in the record below, we conclude substantial evidence supported the rejection of those claims on the grounds that changed country conditions in Guatemala rebutted any claims of potential future persecution. Cf. I.N.S. v. Orlando Ventura, 537 U.S. 12, 17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (recognizing the improved conditions in post-civil war Guatemala). We recognize that there was contrary evidence introduced by Petitioners regarding conditions in Guatemala. However, that evidence was insufficient to compel reversal. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (“To reverse the BIA finding we must find that the evidence not only supports that conclusion, but compels it....”) (Emphasis in original).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.